Case 5:20-cv-00488 Document 1-2 Filed 01/22/20 Page 1 of 12




EXHIBIT B
                      Case 5:20-cv-00488 Document 1-2 Filed 01/22/20 Page 2 of 12

                                                    Exhibit B

                                   Infringement Chart
#               Composition                  Artist                                     Album                    C
1    A Sleepin' Bee                    Bill Evans               Trio 64

2    A Sleepin' Bee                    Bill Evans               Conversations With Myself

3    A Sleepin' Bee                    Mel Torme                Swings Shubert Alley

4    A Sleepin' Bee                    Mel Torme                Swings Shubert Alley (HQ Remastered Version)

5    A Sleepin' Bee                    Quincy Jones             This Is How I Feel About Jazz (HQ Remastered
                                                                Version)

6    A Sleepin' Bee                    Tony Bennett             The Complete At Carnegie Hall Recordings

7    A Sleepin' Bee                    Tony Bennett             Tony Bennett Sings For Two

8    Any Place I Hang My Hat Is Home   Buck Clayton             Cats Meets Chick (HQ Remastered Version)

9    Any Place I Hang My Hat Is Home   Helen Merrill            Dream Of You (HQ Remastered Version)

10   Any Place I Hang My Hat Is Home   Judy Garland             Judy (Expanded, HQ Remastered Version)

11   As Long As I Live                 Anita O'Day              Anita, This Is (HQ Remastered Version)

12   As Long As I Live                 Ben Webster              In Chronological ‐ 1946‐1951 (Remastered
                                                                Version)

13   As Long As I Live                 Benny Goodman            Swing Time, 1934‐35 (HQ Remastered Version)
                                       and his Orchestra

14   As Long As I Live                 Bud Freeman              Classics, 1939‐1940 (HQ Remastered Version)

15   As Long As I Live                 Count Basie              The Swinging Count!

16   As Long As I Live                 Jack Teagarden           King Of The Blues Trombone (Collector's Choice
                                                                Music Edition, HQ Remastered Version)

17   As Long As I Live                 Peggy Lee                Mink Jazz (Expanded, HQ Remastered Version)

18   As Long As I Live                 Tal Farlow               The Complete Verve Tal Farlow Sessions, Vol. 2

19   Buds Won't Bud                    Benny Goodman            Squeeze Me (HQ Remastered Version)

20   Come Rain or Come Shine           Art Blakey & His         Moanin' ‐ The Complete Sessions (Remastered
                                       Jazz Messengers          Version)

21   Come Rain or Come Shine           Art Blakey & His         The Best Of Blue Note
                                       Jazz Messengers

22   Come Rain or Come Shine           Bill Evans               The Birdland Session
                  Case 5:20-cv-00488 Document 1-2 Filed 01/22/20 Page 3 of 12

                                                Exhibit B

                               Infringement Chart
#             Composition               Artist                                       Album                C
23   Come Rain or Come Shine      Bill Evans                The Birdland Session

24   Come Rain or Come Shine      Bill Evans                The Birdland Session

25   Come Rain or Come Shine      Bill Evans and            Waltz for Debbie
                                  Monica Zetterlund

26   Come Rain or Come Shine      Bill Evans and            Waltz for Debbie
                                  Monica Zetterlund

27   Come Rain or Come Shine      Bill Evans and            Waltz for Debbie
                                  Monica Zetterlund

28   Come Rain or Come Shine      Bill Evans Trio           Portrait In Jazz

29   Come Rain or Come Shine      Bill Evans Trio           Portrait In Jazz

30   Come Rain or Come Shine      Billie Holiday            First Issue, The Great American Songbook

31   Come Rain or Come Shine      Billie Holiday            The Complete On Verve 1945‐1959, Vol. 3 (HQ
                                                            Remastered Version)

32   Come Rain or Come Shine      Billie Holiday            Lady In Autumn: The Best Of The Verve Years

33   Come Rain or Come Shine      Carmell Jones             The Remarkable

34   Come Rain or Come Shine      Ella Fitzgerald           Ella Fitzgerald Live at Mister Kelly's

35   Come Rain or Come Shine      Erroll Garner             Dreamstreet (HQ Remastered Version)

36   Come Rain or Come Shine      Judy Garland              The Garland Touch (Expanded, HQ Remastered
                                                            Version)

37   Come Rain or Come Shine      Judy Garland              Judy (Expanded, HQ Remastered Version)

38   Come Rain or Come Shine      Peggy Lee                 I'm A Woman

39   Come Rain or Come Shine      Ray Charles               The Genius of Ray Charles

40   Come Rain or Come Shine      Sammy Davis, Jr.          Just For Lovers

41   Come Rain or Come Shine      Sarah Vaughan             Sarah Vaughan In Hi‐Fi

42   Come Rain or Come Shine      Sarah Vaughan             Sarah Vaughan In Hi‐Fi

43   Come Rain or Come Shine      Sonny Stitt               Plays Arrangements From The Pen Of Quincy
                                                            Jones
                    Case 5:20-cv-00488 Document 1-2 Filed 01/22/20 Page 4 of 12

                                                  Exhibit B

                                 Infringement Chart
#                Composition               Artist                                     Album                      C
44   Come Rain or Come Shine         Tony Bennett             The Great American Songbook (HQ Remastered
                                                              Version)

45   Down With Love                  Bobby Darin              This Is Darin (HQ Remastered Version)

46   Down With Love                  Judy Garland             That's Entertainment!

47   For Every Man There’s A Woman   Benny Goodman            The Complete Recordings, 1941‐1947 (HQ
                                                              Remastered Version)

48   For Every Man There’s A Woman   Tal Farlow               The Complete Verve Tal Farlow Sessions, Vol. 2

49   Get Happy                       Art Tatum                Art Tatum, The Decca Recordings 1934‐1940

50   Get Happy                       Art Tatum                Swing Time, 1937‐41 (HQ Remastered Version)

51   Get Happy                       Benny Goodman            Big Bands, 1935‐36

52   Get Happy                       Benny Goodman            The Complete Capitol Small Group Recordings,
                                                              1944‐1955, Vol. 2 (HQ Remastered Version)

53   Get Happy                       Charlie Parker           The Complete Savoy And Dial Studio Recordings
                                                              1944‐1948, Vol. 8

54   Get Happy                       Charlie Parker           The Complete Savoy And Dial Studio Recordings
                                                              1944‐1948, Vol. 8

55   Get Happy                       Charlie Parker,          Bebop Story, Vol. 2, 1945
                                     Dizzy Gillespie

56   Get Happy                       Coleman Hawkins          Swing Time, 1949‐54 (HQ Remastered Version)

57   Get Happy                       Dizzy Gillespie          The Dizzy Gillespie Story, 1939‐1950

58   Get Happy                       Frank Sinatra            Swing Easy

59   Get Happy                       Gerry Mulligan           Gerry Mulligan Quartet Volume 1 (Super Bit Jazz
                                     Quartet                  Classics, HQ Remastered Version)

60   Get Happy                       Jack Teagarden           The Complete Okeh & Brunswick Bix Beiderbecke,
                                                              Frank Trumbauer & Jack Teagarden Sessions
                                                              (1924‐36), Vol. 3 & 4 (HQ Remastered Version)

61   Get Happy                       Judy Garland             Summer Stock, Original Soundtrack (HQ
                                                              Remastered Version)

62   Get Happy                       June Christy             Day Dream (HQ Remastered Version)

63   Get Happy                       Kenny Burrell            Introducing Kenny Burrell, The Complete Sessions
                      Case 5:20-cv-00488 Document 1-2 Filed 01/22/20 Page 5 of 12

                                                     Exhibit B

                                       Infringement Chart
#                Composition                   Artist                                     Album                   C
64   Get Happy                           Mel Torme               At the Crescendo

65   Get Happy                           Red Norvo               Red Norvo's Fabulous Jam Session (HQ
                                                                 Remastered Version)

66   Get Happy                           Red Norvo All Stars     Dials Collectors’ Jazz Vol. 1

67   Get Happy                           Sonny Rollins           The Complete Night At The Village Vanguard
                                                                 Recordings

68   Get Happy                           Sonny Rollins           The Complete Night At The Village Vanguard
                                                                 Recordings

69   Get Yourself A New Broom            Duke Ellington          Presents Ivie Anderson

70   Happy As The Day Is Long            Duke Ellington          Presents Ivie Anderson

71   Happy As The Day Is Long            Fletcher Henderson      Big Bands, 1934‐36

72   Happy As The Day Is Long            Fletcher Henderson      Classics, 1932‐1934 (HQ Remastered Version)

73   Harlem Holiday                      Cab Calloway            Classics, 1932 (HQ Remastered Version)

74   Hittin' The Bottle                  Jack Teagarden          The Complete Okeh & Brunswick Bix Beiderbecke,
                                                                 Frank Trumbauer & Jack Teagarden Sessions
                                                                 (1924‐36), Vol. 5 & 6 (HQ Remastered Version)

75   Hittin' The Bottle                  Jimmie Lunceford,       Big Bands, 1935‐37
                                         Duke Ellington

76   Hittin' The Bottle                  Woody Herman            Big Bands, 1946‐54 (HQ Remastered Version)

77   Hooray For Love                     Benny Goodman           Music Hall Rag (HQ Remastered Version)

78   Hooray For Love                     Benny Goodman           Big Bands, 1935

79   Hooray For Love                     Benny Goodman           Early Classics, 1935 (HQ Remastered Version)
                                         and his Orchestra

80   Hooray For Love                     Rosemary Clooney        Clap Hands! Here Comes Rosie

81   House of Flowers                    Tony Bennett            The Great American Songbook (HQ Remastered
                                                                 Version)

82   I Gotta Right To Sing The Blues     Benny Goodman           Classic Jazz, 1931‐33 (HQ Remastered Version)

83   I Gotta Right To Sing The Blues     Benny Goodman           Texas Tree Party (HQ Remastered Version)
                     Case 5:20-cv-00488 Document 1-2 Filed 01/22/20 Page 6 of 12

                                                     Exhibit B

                                        Infringement Chart
#                Composition                    Artist                                   Album                 C
84    I Gotta Right To Sing The Blues     Benny Goodman          Early Classics, 1931‐1933 (HQ Remastered
                                          and his Orchestra      Version)

85    I Gotta Right To Sing The Blues     Billie Holiday         Lady Sings The Blues, Vol. 2

86    I Gotta Right To Sing The Blues     Billie Holiday         The Complete On Verve 1945‐1959, Vol. 3 (HQ
                                                                 Remastered Version)

87    I Gotta Right To Sing The Blues     Billie Holiday         First Issue, The Great American Songbook

88    I Gotta Right To Sing The Blues     Billie Holiday         The Complete Commodore Recordings

89    I Gotta Right To Sing The Blues     Billie Holiday         The Complete Commodore Recordings

90    I Gotta Right To Sing The Blues     Cab Calloway           Classics, 1932 (HQ Remastered Version)

91    I Gotta Right To Sing The Blues     Eydie Gorme            Swings The Blues

92    I Gotta Right To Sing The Blues     Jack Teagarden         The Complete Roulette Sessions, Vol. 1 (HQ
                                                                 Remastered Version)

93    I Gotta Right To Sing The Blues     Jack Teagarden         Classics, 1934‐1939 (HQ Remastered Version)

94    I Gotta Right To Sing The Blues     Jack Teagarden         Big Bands

95    I Gotta Right To Sing The Blues     Judy Garland           Alone (Expanded, HQ Remastered Version)

96    I Gotta Right To Sing The Blues     Julie London           About The Blues (Expanded, HQ Remastered
                                                                 Version)

97    I Gotta Right To Sing The Blues     Louis Armstrong        The Complete Satchmo At Symphonic Hall
                                                                 Performances

98    I Gotta Right To Sing The Blues     Louis Armstrong        The Essential, Vol. 2

99    I Gotta Right To Sing The Blues     Louis Armstrong        The Complete Satchmo At Symphonic Hall
                                                                 Performances

100   I Gotta Right To Sing The Blues     Louis Armstrong        I've Got The World On A String

101   I Gotta Right To Sing The Blues     Louis Armstrong        I've Got The World On A String

102   I Gotta Right To Sing The Blues     Louis Armstrong        Big Bands, 1932‐33

103   I Gotta Right To Sing The Blues     Louis Armstrong &      Jazz Ballads (HQ Remastered Version)
                                          Jack Teagarden

104   I Gotta Right To Sing The Blues     Rosemary Clooney       Thanks for Nothing
                     Case 5:20-cv-00488 Document 1-2 Filed 01/22/20 Page 7 of 12

                                                     Exhibit B

                                       Infringement Chart
#                Composition                   Artist                                     Album                C
105   I Never Has Seen Snow              Beverly Kenney          Sings With Jimmy Jones And The Basie‐Ites

106   I Never Has Seen Snow              Quincy Jones            The Great Wide World, Studio & Live Session
                                                                 Edition (HQ Remastered Version)

107   I’ve Got the World on a String     Benny Carter            Swing Time, 1946‐52, Vol. 1 (HQ Remastered
                                                                 Version)

108   I’ve Got the World on a String     Cab Calloway            Classics, 1932 (HQ Remastered Version)

109   I’ve Got the World on a String     Duke Ellington          Big Bands, 1933

110   I’ve Got the World on a String     Ella Fitzgerald         1950

111   I’ve Got the World on a String     Erroll Garner           Contrasts (HQ Remastered Version)

112   I’ve Got the World on a String     Frank Sinatra           Songs for Young Lovers

113   I’ve Got the World on a String     Ike Quebec              The Complete Blue Note 45 Sessions

114   I’ve Got the World on a String     Louis Armstrong         I've Got The World On A String

115   I’ve Got the World on a String     Louis Armstrong         I've Got The World On A String

116   I’ve Got the World on a String     Louis Armstrong         Big Bands, 1932‐33

117   I’ve Got the World on a String     Mel Torme               Prelude to a Kiss

118   I’ve Got the World on a String     Serge Chaloff           West Coast Jazz (HQ Remastered Version)

119   I’ve Got the World on a String     Thelonious Monk         In Paris (HQ Remastered Version)
                                         and Joe Turner

120   I’ve Got the World on a String     Tony Bennett            The Complete At Carnegie Hall Recordings

121   I’ve Got the World on a String     Tony Bennett            Tony Bennett Meets Gene Krupa ‐ Complete

122   I’ve Got the World on a String     Tony Bennett            The Great American Songbook (HQ Remastered
                                                                 Version)

123   Ill Wind                           Art Blakey & His        The Jazz Messengers, The Complete Sessions
                                         Jazz Messengers         (Remastered Version)

124   Ill Wind                           Art Farmer &            Last Night When We Were Young
                                         Quincy Jones
                                         Orchestra

125   Ill Wind                           Art Tatum               Swing Time, 1933‐37 (HQ Remastered Version)
                    Case 5:20-cv-00488 Document 1-2 Filed 01/22/20 Page 8 of 12

                                                Exhibit B

                                Infringement Chart
#                Composition              Artist                                    Album                     C
126   Ill Wind                      Art Tatum               Art Tatum, The Brunswick and Decca Recordings
                                                            1932‐1934

127   Ill Wind                      Ben Webster             Swing Time, 1957 (HQ Remastered Version)

128   Ill Wind                      Coleman Hawkins         The Genius of Coleman Hawkins (Verve Master,
                                                            Remastered Version)

129   Ill Wind                      Coleman Hawkins         The Genius of Coleman Hawkins (Verve Master,
                                                            Remastered Version)

130   Ill Wind                      Ella Fitzgerald &       Ella & Louis Again
                                    Louis Armstrong

131   Ill Wind                      Ike Quebec              The Complete Blue Note 45 Sessions

132   Ill Wind                      Wynton Kelly            Piano

133   Ill Wind                      Zoot Sims               Goes To Jazzville

134   It's Only A Paper Moon        Art Blakey & His        A Day With Art Blakey, Live in Tokyo, 1961
                                    Jazz Messengers         (Remastered Version)

135   It's Only A Paper Moon        Art Blakey & His        Three Blind Mice, The Complete Sessions
                                    Jazz Messengers         (Remastered, Extended Version)

136   It's Only A Paper Moon        Art Blakey & His        The Best Of Blue Note
                                    Jazz Messengers

137   It's Only A Paper Moon        Art Blakey & His        The Big Beat (RVG, Remastered Version)
                                    Jazz Messengers

138   It's Only A Paper Moon        Bonnie Guitar           Moonlight And Shadows (HQ Remastered Version)

139   It's Only A Paper Moon        Buddy Rich              One Night Stand, Hollywood (Remastered Version)

140   It's Only A Paper Moon        Coleman Hawkins         Swing Time, 1949‐54 (HQ Remastered Version)

141   It's Only A Paper Moon        Coleman Hawkins         In Paris (Remastered Version)

142   It's Only A Paper Moon        Coleman Hawkins         The Bebop Years, Picasso (Remastered Version)

143   It's Only A Paper Moon        Dion & The              Wish Upon A Star With Dion & The Belmonts (HQ
                                    Belmonts                Remastered Version)

144   It's Only A Paper Moon        Dizzy Gillespie         Stuff Smith, Dizzy Gillespie, Oscar Peterson

145   It's Only A Paper Moon        Eddie Heywood           Classics, 1946‐1947 (HQ Remastered Version)
                       Case 5:20-cv-00488 Document 1-2 Filed 01/22/20 Page 9 of 12

                                                    Exhibit B

                                     Infringement Chart
#                Composition                 Artist                                      Album                   C
146   It's Only A Paper Moon           Frank Sinatra            Sinatra's Swingin' Session

147   It's Only A Paper Moon           Johnny Mathis            Romantically (HQ Remastered Version)

148   It's Only A Paper Moon           Mel Torme                At the Crescendo

149   It's Only A Paper Moon           Miles Davis              Bebop Story, Vol. 3, 1951‐52

150   It's Only A Paper Moon           Miles Davis Sextet       Diggin'

151   It's Only A Paper Moon           Nat King Cole            After Midnight

152   It's Only A Paper Moon           Nat King Cole            After Midnight

153   It's Only A Paper Moon           Stuff Smith              Dizzy Gillespie, Stuff Smith

154   Kickin' The Gong Around          Cab Calloway             Classics, 1931‐1932 (HQ Remastered Version)

155   Kickin' The Gong Around          Cab Calloway             Big Bands, 1931‐41

156   Kickin' The Gong Around          Cab Calloway             Classics, 1932‐1934 (HQ Remastered Version)

157   Kickin' The Gong Around          Louis Armstrong          Big Bands, 1932‐33

158   Man In My Life                   Tal Farlow               The Complete Verve Tal Farlow Sessions, Vol. 2

159   Minnie The Moocher's Weddin'     Benny Goodman            Big Bands, 1937
      Day

160   Minnie The Moocher's Weddin'     Cab Calloway             Classics, 1931‐1932 (HQ Remastered Version)
      Day

161   Minnie The Moocher's Weddin'     Mills Blue Rhythm        Classics, 1931‐1932 (HQ Remastered Version)
      Day                              Band

162   Minnie The Moocher's Weddin'     Mills Blue Rhythm        Big Bands, 1931‐32 (HQ Remastered Version)
      Day                              Band

163   Minnie The Moocher's Weddin'     Mills Blue Rhythm        Big Bands, 1931‐32 (HQ Remastered Version)
      Day                              Band

164   One Step‐Two Step                Tal Farlow               The Complete Verve Tal Farlow Sessions, Vol. 2

165   Petticoat High                   Tal Farlow               The Complete Verve Tal Farlow Sessions, Vol. 2

166   Saratoga                         Tal Farlow               The Complete Verve Tal Farlow Sessions, Vol. 2

167   Stormy Weather                   Art Tatum                Art Tatum, The Decca Recordings 1934‐1940
                      Case 5:20-cv-00488 Document 1-2 Filed 01/22/20 Page 10 of 12

                                                  Exhibit B

                                  Infringement Chart
#              Composition                  Artist                                     Album                   C
168   Stormy Weather                  Billie Holiday          The Ultimate Lady Day Best Songs

169   Stormy Weather                  Billie Holiday          The Complete On Verve 1945‐1959, Vol. 1 (HQ
                                                              Remastered Version)

170   Stormy Weather                  Billie Holiday          First Issue, The Great American Songbook

171   Stormy Weather                  Billie Holiday          Radio And Tv Broadcasts 1953‐1956

172   Stormy Weather                  Billie Holiday          Lady In Autumn: The Best Of The Verve Years

173   Stormy Weather                  Cab Calloway            Get With Cab! (HQ Remastered Version)

174   Stormy Weather                  Dizzy Gillespie         Dizzy Digs Paris

175   Stormy Weather                  Duke Ellington          Big Bands, 1933

176   Stormy Weather                  Duke Ellington          Presents Ivie Anderson

177   Stormy Weather                  Erroll Garner           Playing Piano Solos, Vol. 3 (HQ Remastered
                                                              Version)

178   Stormy Weather                  Eydie Gorme             Swings The Blues

179   Stormy Weather                  Floyd Cramer            Hello Blues (HQ Remastered Version)

180   Stormy Weather                  Judy Garland            The Garland Touch (Expanded, HQ Remastered
                                                              Version)

181   Stormy Weather                  Louis Armstrong         The Essential , Vol. 1

182   Stormy Weather                  Louis Armstrong         Under The Stars

183   Stormy Weather                  Peggy Lee               Songs From Pete Kelly's Blues (HQ Remastered
                                                              Version)

184   Stormy Weather                  Peggy Lee               Rendezvous With Peggy Lee (Complete, HQ
                                                              Remastered Version)

185   Stormy Weather                  Roland Kirk             Early Roots, The Bethlehem Years

186   Stormy Weather                  Roland Kirk             Triple Threat

187   Stormy Weather                  Shirley Bassey          Born To Sing The Blues

188   Sweet and Hot                   Fletcher Henderson      A Study in Frustration, The Fletcher Henderson
                                                              Story, Vol.1 (HQ Remastered Version)

189   Sweet and Hot                   Fletcher Henderson      Classics, 1931 (HQ Remastered Version)
                      Case 5:20-cv-00488 Document 1-2 Filed 01/22/20 Page 11 of 12

                                                     Exhibit B

                                      Infringement Chart
#               Composition                   Artist                                    Album                      C
190   Sweet and Hot                     Fletcher Henderson       Classic Jazz, 1928‐31 (HQ Remastered Version)

191   Sweet and Hot                     Jack Teagarden           King Of The Blues Trombone (Collector's Choice
                                                                 Music Edition, HQ Remastered Version)

192   The Devil and the Deep Blue Sea   Annie Ross               Sings a Song with Mulligan! (Expanded, HQ
                                                                 Remastered Version)

193   The Devil and the Deep Blue Sea   Benny Goodman            Big Bands, 1935

194   The Devil and the Deep Blue Sea   Benny Goodman            Stompin' At The Savoy (HQ Remastered Version)

195   The Devil and the Deep Blue Sea   Benny Goodman            Early Classics, 1935 (HQ Remastered Version)
                                        and his Orchestra

196   The Devil and the Deep Blue Sea   Bobby Darin              Winners

197   The Devil and the Deep Blue Sea   Cab Calloway             Classics, 1931‐1932 (HQ Remastered Version)

198   The Devil and the Deep Blue Sea   Count Basie              Big Bands, 1939‐40

199   The Devil and the Deep Blue Sea   Dicky Wells              Classics, 1927‐1943 (HQ Remastered Version)

200   The Devil and the Deep Blue Sea   Dicky Wells              All Star Groups, 1937‐39, Vol. 2 (HQ Remastered
                                                                 Version)

201   The Devil and the Deep Blue Sea   Louis Armstrong          Big Bands, 1932‐33

202   The Devil and the Deep Blue Sea   Louis Armstrong          Big Bands, 1932‐33

203   The Devil and the Deep Blue Sea   Mary Lou Williams        Classics, 1953‐1954 (HQ Remastered Version)

204   The Devil and the Deep Blue Sea   Red Norvo                The Forward Look (HQ Remastered Version)

205   The Devil and the Deep Blue Sea   Tal Farlow               The Complete Verve Tal Farlow Sessions, Vol. 2

206   The Devil and the Deep Blue Sea   Teddy Wilson             Piano Solos, 1934‐39 (HQ Remastered Version)

207   The Devil and the Deep Blue Sea   Thelonious Monk          In Paris (HQ Remastered Version)
                                        and Joe Turner

208   The Eagle and Me                  Carmen McRae             Complete R. Burns Sessions

209   Two Ladies in the Shade of De     Sammy Davis, Jr.         Belts The Best Of Broadway
      Banana Tree

210   What Good Does It Do?             Tony Bennett             The Complete At Carnegie Hall Recordings

211   What's Good About Goodbye?        Art Farmer               Last Night When We Were Young
                   Case 5:20-cv-00488 Document 1-2 Filed 01/22/20 Page 12 of 12

                                                    Exhibit B

                                    Infringement Chart
#               Composition                  Artist                                   Album                     C
212   What's Good About Goodbye?        Nana Mouskouri          Roses Blanches De Corfou

213   You Gave Me Ev'rything But Love   Art Tatum               Art Tatum, The Brunswick and Decca Recordings
                                                                1932‐1934
